DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07 Sept. 2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“data analyser”, in claim 36,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 36: Paragraph [90] of the Specification discloses a processor may be an example of a “data analyser”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 25 is rejected because it recites the claim limitation “wherein said comparing comprises comparing a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject”.  There is not adequate written description for how a degree of post-translational modification of proteins in the subject is derived from the comparing of contribution of at least one spectral band.  In the instant application, Paragraphs 29, 39, and 92 only restates the claim limitation.  Paragraph 81 appears to be the closest evidence, stating: “It has been found that using this specific infrared radiation results in the possibility of obtaining very accurate measurements of glycation and thus in very accurate detection of diabetes mellitus. Comparison of the attenuation may for example be performed using a predetermined algorithm or using look up tables. It may be performed automatically upon input and/or in an automated way, e.g. using a processor programmed for performing such a comparison”.  However, the cited evidence does not provide evidence, and therefore adequate written description, of how the algorithm or look-up table determines the degree of post-translational modification of proteins from the comparison of infrared radiation values.


Claims 26-35 and 40-44 are rejected because they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 25.  

Claim 36 is rejected because it recites the claim limitation “wherein the analyser is configured to compare a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject”.  There is not adequate written description for how a degree of post-translational modification of proteins in the subject is derived from the comparing of contribution of at least one spectral band.  In the instant application, Paragraphs 29, 39, and 92 only restates the claim limitation.  Paragraph 81 appears to be the closest evidence, stating: “It has been found that using this specific infrared radiation results in the possibility of obtaining very accurate measurements of glycation and thus in very accurate detection of diabetes mellitus. Comparison of the attenuation may for example be performed using a predetermined algorithm or using look up tables. It may be performed automatically upon input and/or in an automated way, e.g. using a processor programmed for performing such a comparison”.  However, the cited evidence does not provide evidence, and therefore adequate written description, of how the algorithm or look-up table determines the degree of post-translational modification of proteins from the comparison of infrared radiation values.

Claims 37-39 are rejected because they inherit deficiencies by nature of their dependency, directly or indirectly, on claim 36.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 25-32 and 34-44 are rejected under 35 U.S.C. 101 for the reasons below.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites recording of infrared radiation within a predetermined wavenumber range, attenuated by an integument of said subject, wherein said integument is still attached to said subject; comparing said attenuation of infrared radiation to a predetermined value for deriving information regarding post-translational modification of proteins in the integument; wherein said comparing comprises comparing a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject.
The above recording and comparing steps are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, without any additional elements.  The recording step is broadly interpreted as recording or writing down the result of the radiation attenuated by the integument, and the comparing of the attenuation to a predetermined value is broadly interpreted as comparing the recorded result with predetermined values such as that from a look-up table.  Additionally, for the second comparing step of comparing a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject, the comparing of spectral band contribution is interpreted as mental evaluation of the observed spectral band results.
The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of the infrared radiation being attenuated by an integument of a subject, wherein the integument is still attached to the subject, and deriving information regarding post-translational modification of proteins in the integument from the comparison.  The infrared radiation being attenuated by an integument of a subject is performed in order to gather data for the judicial exception and is necessary precursor for all uses of the recited 
  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to gather data and apply an exception using insignificant extra-solution or post-solution activity to the judicial exception does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 26-30, 32, and 35 are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 25), and the additional limitations of claim 26-35, such as:
wherein said integument of said subject is a nail of said subject (claim 26);
wherein said attenuation of infrared radiation comprises attenuation by post-translational modified integument protein in said integument (claim 27);
wherein said protein is a keratin (claim 28);
wherein the method comprises performing any of near infrared spectroscopy, Fourier transform infrared spectroscopy or infrared reflection spectroscopy (claim 29);
wherein the method comprises recording attenuation of infrared radiation at different positions on the integument, comparing said attenuation of infrared radiation at different positions to a predetermined value and deriving based thereon a time dependency of the post-translational modification of proteins (claim 30).

wherein comparing said attenuation of infrared radiation to a predetermined value comprises comparing attenuation of infrared radiation from within the range 4650 cm-1 to 7700 cm-1 (claim 35);  
do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more implementing extra-solution or post-solution activities to the judicial exception.

Claims 31 and 34 are rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claims 31 and 34 are directed to a natural phenomenon.  The claim recites: 
wherein said attenuation of infrared radiation comprises attenuation by integument protein glycation in said integument (claim 31);
wherein said attenuation of infrared radiation comprises attenuation by integument protein carbamylation in said integument (claim 34);
The additional limitations of integument protein glycation or integument protein carbamylation is directed to a natural phenomenon.  As stated in the instant specification, the glycation or carbamylation occurs within the human body, including nail keratin (Paragraph 19), and therefore measuring a degree of glycation or carbamylation in the nail may provide an indication of glycation or carbamylation in other organs (Paragraph 12).  The additional elements are not sufficient to amount to significantly more than applying judicial exceptions, since the additional elements directed at the natural phenomenon are still directed towards 

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a system for measuring post-translational modification of proteins in a subject, the system comprising an infrared radiation source, an infrared radiation detector and a data analyser for analysing attenuation of infrared radiation within a predetermined wavenumber range attenuated by an integument of said subject still attached to said subject, by comparing the attenuation with a predetermined value for deriving information regarding post-translational modification of proteins in the integument; wherein the analyser is configured to compare a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject.
The above “analyzing” and comparing steps are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, without any additional elements.  The “analyzing” step is broadly interpreted as evaluating the result of the radiation attenuated by the integument; the comparing of the attenuation to a predetermined value is broadly interpreted as comparing the recorded result with predetermined values such as that from a look-up table; and the second comparing step of comparing a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject, the comparing of spectral band contribution is interpreted as mental evaluation of the observed spectral band results.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of an infrared radiation source, and infrared radiation, detector, and a data analyser that is recited at a high-level of generality that under the broadest reasonable interpretation, amounts to a generic infrared spectrometer with a generic processor for analyzing (See Specification, Paragraphs 68, 90, 91), and is used to merely implement the 
  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely a generic computer, controller, or processor.  Mere instructions to gather data and apply an exception using a generic computer and insignificant extra-solution or post-solution activity cannot provide an inventive concept. The claim is not patent eligible.

Claims 37-39 are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 36, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 36), and the additional limitations of claim 37-39, such as:
a holder for positioning a finger or tow such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector (claim 37);
wherein the system is adapted for measuring at different positions on the integument of the subject (claim 38);
wherein said post-translational modification of proteins consists of glycation of nail keratins, the data analyser being adapted for analysing attenuation of infrared radiation from within the wavenumber range of 400 to 5500 cm-1, preferably from within 4000 to 5500 cm-1 or wherein said post-translational modification of proteins consists of carbamylation of nail keratins, the data analyser being adapted for analysing attenuation of infrared radiation from within the wavenumber range of 4650 cm-1 to 7700 cm-1.
do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than implementing extra-solution or post-solution activities to the judicial exception.

Claim 40 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 25).  Additionally, claim 40 is directed to a natural phenomenon.  The claim recites a post-translation modified integument protein for use in the in vivo diagnosis of anomalous post-translation modification of proteins.
As stated in the instant specification, the post-translation modified integument protein is nail keratin that has undergone glycation or carbamylation within the human body (Paragraph 19), which can be broadly interpreted as a judicial exception directed to a natural phenomenon.  
The judicial exception is not integrated into a practical application. In particular, the claim recites an additional limitation of in vivo diagnosis of anomalous post-translation modification of proteins using the methods of claim 25.  However, the in vivo diagnosis is recited at such a high-level of generality that it does not use the judicial exception beyond generally linking post-translation modified integument protein to anomalous post-translation modifications of proteins in-vivo, which is merely a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)).  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely a drafting effort designed to monopolize the exception, and cannot provide an inventive concept.  Further, the addition of the methods of claim 1 merely adds instructions to gather data and apply an exception using insignificant extra-solution or post-solution activity to the judicial exception does not amount to significantly more than the judicial exception.  The claim is not patent eligible.  

Claims 41-44 are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 40, the claimed invention being directed to a natural phenomenon (see 35 U.S.C. 101 analysis for claim 40), and the additional limitations of claim 41-44, such as:
the post-translation modified integument protein being a biological marker for said in vivo diagnosis of anomalous post-translation modified (claim 41);
the post-translation modified integument protein being a keratin, a glycated integument protein or a carbamylated integument protein (claim 42);
use of the post-translation modified integument protein for in vivo diagnosis of a disease (claim 43);
wherein the post-translation modified integument protein is a glycated protein and wherein said in vivo diagnosis comprises the diagnosis of diabetes mellitus or wherein the post-translation modified integument protein is a carbamylated protein and wherein said in vivo diagnosis comprises the diagnosis of renal insufficiency (claim 44);
do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more.  The additional limitations in claims 41 and 42 further defines the post-translation modified integument protein, but are still directed to a natural phenomenon, without providing a practical application that amounts to significantly more.  The additional limitations in claims 43 and 44 further defines the in vivo diagnosis, but the in vivo diagnosis is still recited at such a high-level of generality that it does not use the judicial exception beyond generally linking post-translation modified integument protein to diabetes mellitus or renal insufficiency, which is still merely a drafting effort designed to monopolize the exception (See MPEP 2106.05(e)), and does not amount to significantly more.  

Examiner notes: Claim 33 inherits the deficiencies of claim 25, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1).  However, claim 33 recites additional limitations of comparing contributions of different spectral bands for deriving a Thus claim 33 is patent eligible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 25-29, 31, and 36-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of U.S. Patent Application Publication No. 2014/0155718 to Kramer et al. “Kramer”, and further in view of Non-Patent literature: “Optical screening of diabetes mellitus using non-invasive Fourier-transform infrared spectroscopy technique for human lip” to Yoshida et al. “Yoshida”.

Regarding claim 25, Coopman discloses a method for measuring post-translational modification of proteins in a subject (nail keratin that has undergone glycation, See Background), the method comprising:
recording of infrared radiation (“analyzed using reflectance infra red spectroscopy”, See Methods) within a predetermined wavenumber range (“using reflectance infra red spectroscopy in the range from 4500 cm-1 to 450 cm-1”, See Methods), attenuated by an integument of said subject (“nail clippings”, See Background and Methods),
comparing said attenuation of infrared radiation to a predetermined value for deriving information regarding post-translational modification of proteins in the integument (comparing absorption at 1050 cm-1, which represents glycated proteins, and for diabetics was statistically higher than in age-matched controls, See Results).
However, Coopman does not disclose wherein said integument is still attached to said subject.  
Kramer teaches wherein said integument is still attached to said subject (See Fig. 2, nail, Ref. 208 still attached to finger, Ref. 212; Paragraphs 0033-0034).  Kramer teaches an analyte detector with a source that produces a near infrared beam to be transmitted to a detector by firing the beam through the nail (Paragraph 0027).  Kramer teaches using the analyte detector 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Coopman's invention wherein said integument is still attached to said subject, as taught by Kramer, in order to provide a method for testing or monitoring diabetes without having to remove a sample from the patient (Kramer, Paragraphs 0002-0003).  Having to remove a sample from a patient and then testing the sample may further create additional financial obligations in additional testing equipment.  
However, the modifications of Coopman and Kramer do not explicitly disclose wherein said comparing comprises comparing a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject.  
Yoshida teaches in a similar field of endeavor of using Fourier-transform mid-infrared spectroscopy (FTIR) to obtain spectra of the lip (Page 169, Abstract) or skin layer of the lip to evaluate glycation products correlated with diabetes (Page 169, Introduction, right column), wherein the skin layer of the lip would read on an integument, and wherein the integument is still attached to the subject (“We report a new non-invasive screening technique using FTIR–ATR with a novel adaptor for spectroscopy of human lip (lower vermilion portion, not including mucosa)”, Page 169, Introduction, right column).
Yoshida teaches wherein said comparing comprises comparing a contribution of at least one spectral band (“968 cm-1”, Page 173, Right column) for deriving a degree of post-translational modification of proteins in the subject (“predicted HbA1c values below 6.5%, Page 173, Right column; wherein HbA1c is the glycated hemoglobin A1c, Page 169, Introduction, left column; that would read on a post-translational modified protein)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman and Kramer, wherein said comparing comprises comparing a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject, as taught by Yoshida, in order to evaluate glycation products in integuments harboring advanced glycation end products to diagnose diabetes mellitus non-invasively (Yoshida, Page 169, Introduction).

Regarding claim 26, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 25 above.
As disclosed in the claim 25 rejection above, Coopman discloses the sample is nail keratin, and Kramer teaches detect an analyte through the nail the of the subject.

Regarding claim 27, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 25 above.
Coopman further discloses wherein said attenuation of infrared radiation comprises attenuation by an integument protein that has undergone post-translational modification (See Background and Results sections).  Coopman discloses exploring keratin glycation of fingernail clippings as a non-invasive diagnostic tool for assessing long-term glycation (which reads on post-translational modification) in diabetes (See Background).  Coopman further discloses analyzing protein glycation in human fingernail clippings with FT-IR (See Methods section and Conclusion section).  The increased absorption at 1050 cm-1 was used for diagnosis and monitoring of diabetes (See Results and Conclusion sections).  

Regarding claim 28, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 27 above.

Regarding claim 29, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 25 above.
Coopman further discloses wherein the method comprises performing any of near infrared spectroscopy, Fourier transform infrared spectroscopy or infrared reflection spectroscopy (“reflectance infra red spectroscopy using a Perkin Elmer FT-IR Spectrometer Two”, See Methods).

Regarding claim 31, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 25 above.
Coopman discloses wherein said attenuation of infrared radiation comprises attenuation by integument protein glycation in said integument (See Background, Results, and Conclusion).  Coopman discloses exploring keratin glycation of fingernail clippings as a non-invasive diagnostic tool for assessing long-term glycation (which reads on post-translational modification) in diabetes (See Background).  Coopman further discloses analyzing protein glycation in human fingernail clippings with FT-IR (See Methods section and Conclusion section).  The increased absorption at 1050 cm-1 was used for diagnosis and monitoring of diabetes (See Results and Conclusion sections).

Regarding claim 36, Coopman discloses a system for measuring (analyzed using reflectance infra red spectroscopy”, See Methods) post-translational modification of proteins in a subject (analyze effects of protein deglycation, See methods), the system comprising an infrared radiation source, an infrared radiation detector and a data analyzer for analyzing attenuation of infrared radiation (inherent with the use of Perkin Elmer FT-IR Spectrometer Two for analyzing using reflectance infra red spectroscopy in the range from 4500 cm-1 to 450 cm-1, 
However, Coopman does not disclose wherein the integument is still attached to said subject.
Kramer teaches wherein the integument is still attached to said subject (See Fig. 2, nail, Ref. 208 still attached to finger, Ref. 212; Paragraphs 0033-0034).  Kramer teaches an analyte detector with a source that produces a near infrared beam to be transmitted to a detector by firing the beam through the nail (Paragraph 0027).  Kramer teaches using the analyte detector to detect analytes that may interact with the beam (Paragraph 0034) in the process of testing for diabetes (Paragraph 0002).  The analytes are contained in a sterile matrix (Paragraph 0034; Fig. 2, Ref. 210), which is within the nail (“sterile matrix (210) within nail (208)”, Paragraph 0034), and the nail with the sterile matrix would read on an integument that is still attached to said subject.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Coopman's invention wherein the integument is still attached to said subject, as taught by Kramer, in order to provide a method for testing or monitoring diabetes without having to remove a sample from the patient (Kramer, Paragraphs 0002-0003).  Having to remove a sample from a patient and then testing the sample may further create additional financial obligations in additional testing equipment.  
However, the modifications of Coopman and Kramer do not explicitly disclose wherein the analyser is configured to compare a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject.  

Yoshida teaches comparing a contribution of at least one spectral band (“968 cm-1”, Page 173, Right column) for deriving a degree of post-translational modification of proteins in the subject (“predicted HbA1c values below 6.5%, Page 173, Right column; wherein HbA1c is the glycated hemoglobin A1c, Page 169, Introduction, left column; that would read on a post-translational modified protein).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman and Kramer, wherein the data analyser of Coopman includes comparing a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject, as taught by Yoshida, in order to evaluate glycation products in integuments harboring advanced glycation end products to diagnose diabetes mellitus non-invasively (Yoshida, Page 169, Introduction).

Regarding claim 37, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 36 above.
Kramer teaches wherein said system comprises a holder for positioning a finger or tow such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector (See Fig. 8; Paragraph 0041).  Kramer teaches compression plates that can be broadly interpreted as a holder for positioning (See Fig. 8, Refs. 714, 716; 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Kramer, and Yoshida, wherein said system comprises a holder for positioning a finger or tow such that a nail of a subject is positioned with respect to said infrared radiation source and infrared radiation detector, as further taught by Kramer, in order to remove a portion of blood from the finger thereby allowing better signal penetration and decrease the level of background noise (Kramer, Paragraph 0042).  

Regarding claim 38, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 36 above.
Kramer teaches wherein the system is adapted for measuring at different positions on the integument of the subject (Paragraph 0036).  Kramer teaches the orientation for the source and detector may be moved as needed by the user to find other suitable positions (Paragraph 0036).  Additionally, Kramer teaches multiple embodiments with differing positions of the source and detector that measures at different positions (See Figs. 2-7).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Kramer, and Yoshida, wherein the system is adapted for measuring at different positions on the integument of the subject, as further taught by Kramer, in order to the user with the option to measure from other suitable position based on the needs of the user (Kramer, Paragraph 0036).

Regarding claim 39, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 36 above.
Coopman discloses wherein said post-translational modification of proteins consists of glycation of nail keratins (nail keratin that has undergone glycation, See Background; protein glycation in human fingernail, See Conclusion), the data analyzer being adapted for analyzing attenuation of infrared radiation from within the wavenumber range of 400 to 5500 cm-1 (analyzed using reflectance infra red spectroscopy in the range from 4500 cm-1 to 450 cm-1 using a Perkin Elmer FT-IR spectrometer Two (See Methods).

Regarding claim 40, the modifications of Coopman, Kramer, and Yoshida discloses all the features of the method of claim 25.
Coopman further discloses a post-translation modified integument protein (glycated keratin protein, See background), for use in the in vivo diagnosis (diagnosis and monitoring of diabetes, See Conclusion) of anomalous post-translation modification of proteins (glycation of proteins, lysine-bound glycation, See Results).  

Regarding claim 41, the modifications of Coopman, Kramer, and Yoshida  disclose all the features of claim 40, above.
Coopman further discloses the post-translation modified integument protein being a biological marker for said in vivo diagnosis of anomalous post-translation modification (See Results).  Coopman discloses increased absorption at 1050 cm-1 that represents glycated proteins (lysine-bound glycation) (See Results).  In diabetics, absorbance at 1050 cm-1 was statistically higher (See Results).  Therefore, it is inferred that lysine-bound glycated proteins is a biomarker for post-translation modification resulting from diabetes.

Regarding claim 42, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 40, above.
Coopman discloses the post-translation modified integument protein being a keratin (“Nail keratin glycation”, “keratin glycation”, See Background, Methods, and Conclusion).

Regarding claims 43 and 44, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 40, above.
Coopman further discloses using of a post-translation modified integument protein according to claim 40 for the in vivo diagnosis of a disease (See Results, Conclusion).  Coopman discloses increased absorption at 1050 cm-1 that represents glycated proteins (lysine-bound glycation) (See Results).  In diabetics, absorbance at 1050 cm-1 was statistically higher (See Results).  Therefore, it is inferred that lysine-bound glycated proteins is a biomarker for post-translation modification resulting from diabetes.  Cooper further discloses the analysis of protein glycation in human fingernails can be used for diagnosis and monitoring of diabetes (See Conclusion), which reads on diagnosis of diabetes mellitus.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Kramer, further in view of Yoshida, and further in view of U.S. Patent Application Publication No. 2010/0185064 to Bandic et al. “Bandic”.

Regarding claim 30, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 25 above.
	Coopman further discloses determining nail keratin glycation that may reflect the average glycemia over the last couple of months to assess long-term glycation in diabetes (See Background).

	Bandic teaches in a similar field of endeavor of using a diffused reflectance analysis with infrared radiation (Paragraph 0019) on the skin integumentary system (Paragraph 0009).  Bandic teaches comparing three distinct points or positions across captured data (Paragraphs 0065-0066).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Kramer, and Yoshida, wherein the method comprises recording attenuation of infrared radiation at different positions on the integument, comparing said attenuation of infrared radiation at different positions, as taught by Bandic, in order to create a unique spectral signature of the skin, i.e. integument (Bandic, Paragraph 0064).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Kramer, further in view of Yoshida, and further in view of U.S. Patent Application Publication No. 2015/0305658 to “Islam”, as evidenced by Non-Patent Literature: “Glycated nail proteins: a new approach for detecting diabetes in developing countries”, to Kishabongo et al. “Kishabongo”.

Regarding claim 32, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 25 above.
However, the modifications of Coopman, Kramer, and Yoshida do not disclose wherein comparing said attenuation of infrared radiation to a predetermined value comprises comparing attenuation of infrared radiation from within the range 4000 cm-1 to 4500 cm-1.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Kramer, and Yoshida, wherein comparing said attenuation of infrared radiation to a predetermined value comprises comparing attenuation of infrared radiation from within the range 4000 cm-1 to 4500 cm-1, as taught by Islam, in order to detect the change in glucose concentration since extracellular glucose the degree of glycation of proteins in human nails as evidenced by Kishabongo (See Page 62, left column).  

Regarding claim 33, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 25 above.
However, Coopman, Kramer, and Yoshida do not disclose wherein the method comprises comparing contributions of different spectral bands for deriving a degree of glycemia in a subject, and/or wherein the method comprises selecting said predetermined value as function of race or gender of the subject.
Islam teaches wherein fingernail spectra are compared (Paragraph 0086).  As can be seen in Fig. 14, peaks corresponding to glucose (See Ref. 1405 and 1406) are compared to monitor glucose concentration (Paragraph 0058), which can be broadly interpreted as deriving a degree of glycemia.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Kramer, and Yoshida, wherein the method includes comparing contributions of different spectral bands for deriving a degree a glycemia, as taught by Islam, in order to detect .  

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Coopman, in view of Kramer, further in view of Yoshida, further in view of Non-Patent Literature: “Impact of Carbamylation on Type I Collagen Conformational Structure and Its Ability to Activate Human Polymorphonuclear Neutrophils”, to Jaisson et al. “Jaisson”, and further in view of U.S. Patent Application Publication No. 2010/0010325 to Ridder et al. “Ridder”.

Regarding claims 34 and 35, the modifications of Coopman, Kramer, and Yoshida disclose all the features of claim 25 above.
However, the modifications of Coopman, Kramer, and Yoshida do not disclose wherein infrared attenuation is attenuation by protein carbamylation.  
Jaisson teaches detecting posttranslational modified collagen (Page 149, Right column) by carbamylation (Page 150, Right column) using FT-IR (Page 151, Right column; Page 158, left column).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Kramer, and Yoshida, wherein infrared attenuation is attenuation by protein carbamylation, as taught by Jaisson, in order to detect increasing levels of carbamylation which is linked with chronic renal insufficiency (Page 149, left column).  
However, the modifications of Coopman, Kramer, Yoshida, and Jaisson do not disclose wherein the infrared radiation range is 4650 cm-1 to 7700 cm-1.
Ridder teaches the infrared radiation range is 4650-7700 cm-1 (Paragraph 0082).  Ridder teaches using an infrared radiation range from 5500-6000 cm-1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Coopman, Kramer, Yoshida, and Jaisson, wherein the infrared radiation range is 4650-7700 cm-1, as taught by Ridder, in order to include spectral signature of lipids for samples that include collagen and other skin components (Ridder, Paragraphs 0081-0082).  

Response to Arguments
Applicant's arguments filed 07 Sept. 2021, regarding the 35 U.S.C. 112(f) claim interpretation for the term “data analyser” have been fully considered but they are not persuasive.  Applicant argues on Page 9, that one of ordinary skill in the art would recognize at least the recited data analyser as having a sufficiently definite meaning as the name for structure in spectroscopy.  The examiner respectfully disagrees.  The term “data analyser” would not be recognized by person of ordinary skill in the art (POSITA) as having sufficiently definite structure for performing the claimed function since a POSITA would not know if a data analyser is a discrete hardware component such as a processor, or a general purpose computer, that would imply definite structure, or if the data analyser is a software or algorithmic component of a device, that would not imply definite structure.  Therefore, the 35 U.S.C. 112(f) is necessary to define the term “data analyser”.
Applicant's arguments filed 07 Sept. 2021, regarding the35 U.S.C. 101 rejections for claims 25-32 and 34-44 have been fully considered but they are not persuasive.  Applicants argue on page 11 that amending independent claims 25 and 36 with the additional limitation of “wherein said comparing comprises comparing a contribution of at least one spectral band for deriving a degree of post-translational modification of proteins in the subject.” would at least apply the alleged judicial exception as described in the rejection such that any supposed judicial exception is integrated into a practical application and the additional elements amount to significantly more.  The examiner disagrees.  As stated in the 35 U.S.C. 101 rejections above, .  
Applicant's arguments filed 07 Sept. 2021, prior art to Coopman as being ineligible prior art (See Page 12) have been fully considered but they are not persuasive.  Coopman is eligible prior art since it falls under a 102(b)(1)(A) prior art exception (See MPEP 2153).  Examiner agrees with applicant that the instant application has an effective filing date of March 6, 2016, and that the Coopman reference is given a date of July 29, 2015.  Additionally, the Examiner also agrees that Joris Delanghe is an inventor of the instant application, and also an author of the Coopman reference.  However, the Coopman reference contains three additional authors (Coopman, Van De vyver, and Kishabongo) that are not inventors on the instant application.  It is not readily apparent from the publication the level of involvement by Coopman, Van De vyver, and Kishabongo, and therefore the Coopman reference qualifies as prior art.  The examiner suggests filing a declaration/affidavit explaining the involvement of Coopman, Van De vyver, and Kishabongo and that the subject matter was obtained directly or indirectly from inventor Delanghe (See MPEP 2155 for how to use affidavits or declarations to overcome prior art rejections).  
Applicant's arguments filed 07 Sept. 2021, regarding the 35 U.S.C. 103 rejection for claim 25 have been fully considered but they are not persuasive.  Applicant argues (See Pages 13-15) Coopman and Kramer are not analogous methods and even if combined, do not result in the method of claim 25.  The applicant argues that Coopman is directed to protein within the nail, and Kramer is directed to analytes under the nail (See Page 13).  The examiner disagrees.  .  
Applicant further argues that the combination of Coopman and Kramer fails to disclose or otherwise suggest in vivo detection of proteins in an integument whiles the integument is attached to the body (See Page 14), and further argues that Kramer analyses glucose, and not a protein (See Page 14).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner uses Coopman to disclose recording of infrared radiation within a predetermined wavenumber range, attenuated by an integument of said subject, and comparing said attenuation of infrared radiation to a predetermined value for deriving information regarding post-translational modification of proteins in the integument.  Coopman is missing the claim limitation wherein said integument is still attached to said subject.  Examiner uses Kramer to teach infrared analysis of integument while still attached to the subject.  Since both methods are directed to the infrared analysis of nails, they are analogous.  Kramer’s teachings improves on Coopman’s methods by not having to remove a sample from a patient (see Kramer, Paragraphs 0002-0003).  Having to remove a sample from a patient and then testing the sample may further create additional complexities and financial obligations in additional equipment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793